DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant filed a sheet, dated 10/6/2022, titled “IN THE SPECIFICATION” which appears to attempt to file a replacement abstract on a separate sheet, but the filing does not actually contain the replacement abstract.
Claim Status
An amendment, filed 10/6/2022, is acknowledged. Claims 1, 4, 8, and 13 are amended; Claim 10 is canceled.  No new matter is added. Claims 1-9 and 11-15 are currently pending, claims 13-15 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cieszynski et al. (US 2018-0272613)(previously cited) in view of Buller et al. (US 2017/0304894)(previously cited).
	With respect to Claim 1, Cieszynski teaches an apparatus for additive manufacturing, the apparatus comprising a digital micro-mirror device (DMD), the DMD comprising an array of individually controllable mirrors which may be rotated to reflect light energy towards a desired location, including a first position reflecting light towards a portion of a layer of powder on a powder bed surface and a second position that does not reflect light towards the desired location and thus, reflecting light away from the powder bed. (para. 5-10, 27, 35, 56-57, 70-71).  The reference further teaches that the apparatus comprises a light-source, such as a laser, for selectively fusing powder particles on the powder by directing a pulse of light onto the DMD (an array of micro-mirrors) with sufficient energy to cause the powder particles to at least partially melt. (para. 5-10, 27, 35, 40-42, 52, 56-57, 70-71).
	Thus, Cieszynski teaches an apparatus comprising an array of micro-mirrors, each of the micro-mirrors being individually controllable to selectively be in a first position (toward powder layer surface) or a second position (away from powder layer surface); and a light source to direct a pulse of light onto the array of micro-mirrors with sufficient intensity to cause particles on a powder bed upon which the light is directed from the array of micro-mirrors to at least partially melt, wherein each of the micro-mirrors that is in the first position reflects light onto a respective area on a layer of powder particles to at least partially melt the particles in the respective area and each of the micro-mirrors that is in the second position reflects light away from the powder bed on which the micron-sized particles are supported.  
Cieszynski teaches a light source capable of at least partially melting particles of powder on a powder bed (see above); however, the reference is silent as to the specific size of the powder particles of the layer of powder particles on the powder bed surface.  It is noted that the claim is drawn to an apparatus, and therefore, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP 2115.  Thus, in the instant case the claim does not require the particulars of the powder particles.
	Buller teaches an apparatus for additive manufacturing, the apparatus comprising means for directing an energy beam, such as a laser, toward a layer of powder to selectively fuse melt or sinter the powder particles. (para. 7-13).  Buller further teaches that the powder particles may have a size of 1 nm to 1000 microns, with examples typically falling in the micron-sized range. (para. 101, 103).
Thus, Cieszynski and Buller are both drawn to apparatus comprising an energy source, such as a laser, capable of selectively melting or sintering portions of a layer of powder particles.  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski to comprise a light source capable of directing a pulse of light with sufficient intensity to cause conventionally sized powder particles, such as the micron-sized powder particles of Buller, to at least partially melt.  In other words, Buller teaches that micron-sized powder particles are known to be useful in selective sintering/melting additive manufacturing apparatus and corresponding light sources, capable of at least partially melting such particles, are known in the art of additive manufacturing apparatuses.  Accordingly, it would have been obvious to one of ordinary skill in the art to select a light source capable of directing a pulse of light with sufficient intensity to cause such micron-sized powder particles to at least partially melt, such as that taught by Buller, in order to obtain an apparatus capable of at least partially melting conventional powder materials.  Furthermore, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Finally, Buller teaches wherein the apparatus comprises an energy beam for melting power particles with a pulse dwell time of 0.1-10000 microseconds, for example, a pulsed laser with a pulse dwell time of 0.5 to 100 microseconds, falling within the claimed range. (para. 28, 36)  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski in view of Buller, to select a light source comprising a laser with a pulse time of 0.5-100 microseconds, as taught by Buller, in order to obtain a known laser light source capable of melting powder particles.  In other words, it would have been obvious to one of ordinary skill in the art to substitute one laser capable of fusing or at least partially melting powder particles with another, having the same purpose and effect, with a predictable result of success.
With respect to Claim 2, Cieszynski teaches an apparatus comprising a controller to control each of the micro-mirrors to be in one of the first position (toward powder layer) and the second position (away from powder layer). (para. 25, 27, 29, 39).
With respect to Claim 5, Cieszynski in view of Buller teach an apparatus comprising a light source capable of at least partially melting micron-sized powder and having a pulse duration of 5-100 microseconds. (see rejection of Claim 1 above).  Furthermore, Cieszynski teaches controlling the amount of power supplied by the light source depending on the size of area being targeted. (para. 46-49; teaching for example a laser source with a total power up to 700 W depending on total area of build).  Additionally, Buller teaches an energy beam, such as a laser, for melting powder particles, the energy beam having a pulse time of 0.5-10000 microseconds, a power of 0.5-10000 W, and a spot size of  about 0.3-100 micrometers. (para. 28, 36).  Thus, Buller teaches, based on these energy beam parameters, a light source with a peak intensity and total fluence, overlapping the instantly claimed ranges.
It would have been obvious to one of ordinary skill in the art to modify the light source of the apparatus of Cieszynski in view of Buller, to select a pulsed energy beam as taught by Buller including pulsed energy beam power, spot size, and pulsed dwell time, resulting in calculated intensity and fluence values, from the portion of the overlapping ranges. MPEP 2144.05.  Moreover, it would have been obvious to one of ordinary skill in the art to alter the peak intensity and fluence of a pulse of light, for example, maximizing such values, in order to more quickly melt a portion of powder and/or allow for larger portions of powder to be melted effectively.
With respect to Claim 7, the claim only defines “chips” as containing an array of micro-mirrors as recited in Claim 1, and therefore, such an array is interpreted as sufficient to constitute a “chip.”  Cieszynski teaches that the apparatus may comprise a plurality of DMDs containing a respective array of micro-mirrors that are to selectively be in a first position or second position and each of the chips capable of directing light from the light source to respective sections of the layer of powder and thus, teaches arrays of micro-mirror devices deemed to constitute “chips.” (para. 27-32).
	With respect to Claim 8, Cieszynski teaches that the apparatus may further comprise a roller mechanism to spread a thin layer of powder on a powder bed (i.e. a spreader to spread a layer of powder on a printing platform)(para. 21), an array of movable micro-mirrors (deemed to constitute a “chip,” see also rejection of claims 1, 7 above), a controller to control each of the movable micro-mirrors to be in one of first position or a second position, and Cieszynski in view of Buller teach a light source to direct a pulse of light onto the array of micro-mirrors, wherein each of the micro-mirrors that is in the first position reflects light onto a respective area on the layer of micron-seized powders to at least partially melt the micron-sized particles in the respective area and each of the micro-mirrors that is in the second position reflects light away from the layer of powder. (see rejection of Claim 1).
Additionally, as detailed with respect to Claims 1 and 5, Cieszynski in view of Buller teach an apparatus comprising a light source capable of at least partially melting micron-sized powder wherein the light source comprises an energy beam, such as a laser, for melting powder particles, the energy beam having a pulse time of 0.5-10000 microseconds, a power of 0.5-10000 W, and a spot size of  about 0.3-100 micrometers. (para. 28, 36).  Thus, Cieszynski in view of Buller teach, based on these energy beam parameters, a light source with a peak intensity and total fluence, overlapping the instantly claimed ranges.
It would have been obvious to one of ordinary skill in the art to modify the light source of the apparatus of Cieszynski in view of Buller, to select a pulsed energy beam as taught by Buller including pulsed energy beam power, spot size, and pulsed dwell time, resulting in calculated intensity and fluence values, from the portion of the overlapping ranges. MPEP 2144.05.  Moreover, it would have been obvious to one of ordinary skill in the art to alter the peak intensity and fluence of a pulse of light, for example, maximizing such values, in order to more quickly melt a portion of powder and/or allow for larger portions of powder to be melted effectively.
With respect to Claim 12, Cieszynski teaches an apparatus comprising a controller to selectively control each of the micro-mirrors to be in one of the first position (toward powder) and the second position (away from powder) to selectively fuse the powder in selected areas of the powder layer. (para. 25, 27, 29, 39).  

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cieszynski et al. (US 2018-0272613) in view of Buller et al. (US 2017/0304894), as applied to Claim 1 above, further in view of Ueno (US 2003/0173714)(previously cited) and Ohno et al. (US 2018/0147666)(previously cited).
With respect to Claim 3, Cieszynskiin view of Buller teach a light source for providing energy, reflected off the array of micro-mirrors, to at least partially melt and fuse selected portions of a layer of powder particles. (see rejection of Claims 1 and 8 above, incorporated here by reference.).  In particular, Cieszynski in view of Buller teach wherein the light source comprises an energy beam, such as a laser (see rejection of claims 1 above); however, the references are silent as to a light source comprising a xenon lamp and a reflector comprising a silicon dioxide coating.
Ueno teaches an apparatus for stereolithography comprising a DMD (array of individually controllable micro-mirrors selectable in first or second positions) and a light source, and teaches that the light source may comprise a variety of sources including lasers or a xenon lamp, wherein a general-purpose light source such as a xenon lamp is preferred as it is less expensive than a laser device. (para. 29-39, 62-63, 65).  Ueno teaches that the DMD is used to selectively reflect/pass light to cure a material, in particular, using ultraviolet light. (para. 19, 22, 62-63).  Thus, Ueno teaches that laser and xenon lamps are known to be substitute light sources for applications using DMDs for selectively targeting the light emitted from the light source.
Ohno teaches an apparatus for melting a powder material, such as a powder comprising metallic particles, the apparatus comprising a light source such as a laser or xenon lamp, and teaches that a light beam used to melt the powder material is not limited as long as it is capable of melting the powder material and, for example, operates in the ultraviolet range. (para. 31, 34-35, 40-43, 57).  Thus, Ohno teaches that light sources including lasers and xenon lamps operating in the ultraviolet range, are capable of melting a metallic powder.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski in view of Buller, to substitute the light source, such as a laser, for a xenon lamp, as taught by Ueno, in order to carry out a manufacturing process using a DMD and a light source with reduced costs.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a xenon lamp light source capable of melting a powder, including a metallic powder, as taught by Ohno, in order to obtain an apparatus capable of at least partially melting micron-sized powder particles as taught by Cieszynski in view of Buller.  In other words, Ueno and Ohno make clear that laser and xenon lamp light sources are known in the art to be substitutes, and therefore, it would have been obvious to one of ordinary skill in the art to substitute one known light source for another with a reasonable expectation of success.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cieszynski et al. (US 2018-0272613) in view of Buller et al. (US 2017/0304894), Ueno (US 2003/0173714), and Ohno et al. (US 2018/0147666), as applied to Claim 3 above, further in view of Payne (US 2018/0307039).
With respect to Claim 4, Cieszynski in view of Buller, Ueno, and Ohno teach a light source for providing energy, the light source comprising a xenon lamp (see rejection of Claim 3 above).  Additionally, Ueno and Ohno each teach wherein the light source system may comprise a reflecting component (i.e. a reflector). (Ueno, para. 90; Ohno, para. 44).  The references are silent, however, as to a particular coating on the reflector.
Payne teaches an additive manufacturing apparatus comprising a reflector able to withstand high temperatures of a light source due to a silicon-dioxide coating on the reflector. (para. 79, 102).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski in view of Buller, Ueno, and Ohno, to include a reflector for reflecting the light source wherein the reflector comprises a silicon-dioxide coating, as taught by Payne, in order to obtain an additive manufacturing apparatus with a reflector capable of withstanding high temperatures resulting from an additive manufacturing light source/process.

Claim(s) 6-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cieszynski et al. (US 2018-0272613) in view of Buller et al. (US 2017/0304894), as applied to Claim 1 (with respect to Claims 6-7) and claim 8 (with respect to Claim 11) above, further in view of Yeh (US 2004/0190108)(previously cited).
In the alternative to the above rejections over claims 7-8, 11, and 12, Cieszynski teaches an apparatus comprising an array of individually controllable micro-mirrors selectable in first or second positions, said array comprising a digital micro-mirror device (DMD); however, the reference does not explicitly state that such a device comprises a “chip.”
Yeh teaches that DMDs comprise a chip comprising a plurality of micro-mirrors. (see, e.g., para. 2-4).
Thus, as evidenced by Yeh one of ordinary skill in the art would recognize that the DMD of Cieszynski comprises a chip.  Alternatively, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski comprising a DMD to comprise one or more DMD chips, having the same purpose, function and effect, with a predictable result of success.
With respect to Claims 6 and 11, Cieszynski teaches at least one DMD comprising an array of micro-mirrors (see rejections of Claims 1 and 8 above), but is silent as to an aluminum layer and silicon dioxide layer.
Yeh teaches that digital micro-mirror device chips with improve reflectivity wherein the DMDs may be formed such that each micro-mirror includes an aluminum reflective layer and one or more silicon dioxide protective layer(s) on the aluminum layer. (para. 4, 41-46; also citing US 6396619, incorporated here by reference).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski in view of Buller to use a known DMD comprising an array of individually controllable micro-mirrors, wherein each micro-mirror includes an aluminum layer and a protective silicon dioxide layer on the aluminum layer, as taught by Yeh, in order to obtain an apparatus comprising micro-mirrors with a reflective surface protective coating and/or with improved reflectivity. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cieszynski et al. (US 2018-0272613) in view of Buller et al. (US 2017/0304894) as applied to Claim 8 or, in the alternative, further in view of Yeh (US 2004/0190108) as applied to claim 8 above, further in view of Ueno (US 2003/0173714)(previously cited), Ohno et al. (US 2018/0147666)(previously cited), and Payne (US 2018/0307039).
With respect to Claim 9, Cieszynski in view of Buller teach a light source for providing energy, reflected off the array of micro-mirrors, to at least partially melt and fuse selected portions of a layer of powder particles. (see rejection of Claims 1 and 8 above, incorporated here by reference.).  In particular, Cieszynski in view of Buller teach wherein the light source comprises an energy beam, such as a fiber laser, (see rejection of claims 1 and 3 above); however, the references are silent as to a light source comprising a xenon lamp and a reflector comprising a silicon dioxide coating.
Ueno teaches an apparatus for stereolithography comprising a DMD (array of individually controllable micro-mirrors selectable in first or second positions) and a light source, and teaches that the light source may comprise a variety of sources including lasers or a xenon lamp, wherein a general-purpose light source such as a xenon lamp is preferred as it is less expensive than a laser device. (para. 29-39, 62-63, 65).  Ueno teaches that the DMD is used to selectively reflect/pass light to cure a material, in particular, using ultraviolet light. (para. 19, 22, 62-63).  Thus, Ueno teaches that laser and xenon lamps are known to be substitute light sources for applications using DMDs for selectively targeting the light emitted from the light source.
Ohno teaches an apparatus for melting a powder material, such as a powder comprising metallic particles, the apparatus comprising a light source such as a laser or xenon lamp, and teaches that a light beam used to melt the powder material is not limited as long as it is capable of melting the powder material and, for example, operates in the ultraviolet range. (para. 31, 34-35, 40-43, 57).  Thus, Ohno teaches that light sources including lasers and xenon lamps operating in the ultraviolet range, are capable of melting a metallic powder.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski in view of Buller, to substitute the light source, such as a laser, for a xenon lamp, as taught by Ueno, in order to carry out a manufacturing process using a DMD and a light source with reduced costs.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a xenon lamp light source capable of melting a powder, including a metallic powder, as taught by Ohno, in order to obtain an apparatus capable of at least partially melting micron-sized powder particles as taught by Cieszynski in view of Buller.  In other words, Ueno and Ohno make clear that laser and xenon lamp light sources are known in the art to be substitutes, and therefore, it would have been obvious to one of ordinary skill in the art to substitute one known light source for another with a reasonable expectation of success.
Finally, Ueno and Ohno each teach wherein the light source system may comprise a reflecting component (i.e. a reflector). (Ueno, para. 90; Ohno, para. 44).  The references are silent as to a particular coating on the reflector.
Payne teaches an additive manufacturing apparatus comprising a reflector able to withstand high temperatures of a light source due to a silicon-dioxide coating on the reflector. (para. 79, 102).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cieszynski in view of Buller, Ueno, and Ohno, to include a reflector for reflecting the light source wherein the reflector comprises a silicon-dioxide coating, as taught by Payne, in order to obtain an additive manufacturing apparatus with a reflector capable of withstanding high temperatures resulting from an additive manufacturing light source/process.

Response to Arguments
Applicant’s arguments, filed 10/6/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to claims 1 and 8, respectively.  With respect to Claim 1, the rejection did not address a pulse time.  With respect to Claim 8, which incorporated subject matter from the canceled claim 10, while the limitations of claim 10 were fully addressed in the previous rejection, upon reconsideration a new grounds of rejection based on additional teachings of the references, in particular, Buller is made.  Therefore, the previous rejections have been withdrawn and a new grounds of rejection is made, as detailed above.  
Applicant’s arguments are deemed moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735